Citation Nr: 1426733	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  07-17 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for pulmonary disorder, to include chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to May 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the case was subsequently transferred to the RO in Columbia, South Carolina.

In December 2011, the Board issued a decision that, in pertinent part, denied service connection for chronic bronchitis.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2013, the Court granted a joint motion of the parties and remanded that part of the Board's decision that denied service connection for chronic bronchitis to the Board for actions in compliance with the joint motion.

Recently, the United States Court of Appeals for Veterans Claims (Court) issued a decision holding that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In light of the Court's Order and the joint motion, the Board has expanded the issue to include all pulmonary disorders, per Clemons, as noted on the title page.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).
 
The Board notes that the most current VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in the claims files is dated in November 2008 and is in favor of The American Legion.  While VBMS indicates that the Veteran's current power of attorney is the North Carolina Division of Veterans Affairs (NCDVA), and correspondence in the claims files indicates that a 21-22 in favor of NCDVA was submitted in January 2012, the RO confirmed in April 2014 that they do not possess a temporary claims file or any VA Form 21-22 in favor of NCDVA.


REMAND

The Veteran contends that he has a pulmonary disorder, to include chronic bronchitis, that is related to his active service.

Service treatment records show that in December 1999, the Veteran was treated for an upper respiratory infection with chest pain and was admitted to the ward.  A follow-up record notes a diagnosis of sinobronchial syndrome.  A December 1999 chest X-ray study was negative.  An April 2002 record shows that the Veteran was diagnosed with bronchitis after seeking treatment for chest and sinus congestion accompanied by coughing and sneezing.  A January 2003 treatment record notes complaints of a chronic, productive cough for two and a half weeks.  A diagnosis of bilateral maxillary sinusitis was provided.  The Veteran was also treated for upper respiratory infections in April and September 2003, and for probable pneumonia in January 2004.

In June 2009, the Veteran was afforded a VA examination in response to his claim for service connection for chronic bronchitis.  The Veteran reported that since 2000, he had had a productive cough involving yellow sputum, occasional clear sputum, and sometimes black sputum.  On two occasions he had hemoptysis.  He also reported having to wake up during the night to clear his throat every day.  The Veteran denied any dyspnea on exertion, and was not asthmatic.  Examination showed the Veteran's lungs were clear to auscultation, with no crackles, wheezes, or evidence of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  There was also no evidence of restrictive disease based on examination.  Chest X-rays showed no evidence of active cardiopulmonary disease and pulmonary function tests showed a normal spirometry.  However, there was also a slow volume curve showing a flattening of the inspiratory limb that could be consistent with an extrathoracic process such as an upper airway obstruction.  Clinical correlation was advised.  The examiner provided a diagnosis of history of bronchitis and stated that he was unable to resolve the matter of whether the Veteran currently had a chronic disability related to his treatment in service, without resorting to mere speculation.

As noted in the joint motion, no attempt was made to get clinical correlation that may have established the presence of a current pulmonary disability other than bronchitis.  Because the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by a pulmonary disability other than bronchitis, the issue of entitlement to service connection for pulmonary disorder other than bronchitis is part of the Veteran's appeal.  See Clemons v. Shinseki, 32 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The RO has not properly developed and addressed the issue of service connection for a pulmonary disorder other than bronchitis.  Therefore, the issue must be remanded for another VA examination with opinion.  Prior to any examination, the Veteran should be provided all required notice and all outstanding, pertinent medical records should be obtained and associated with the record.

Finally, recent VA treatment records were added to the Veteran's Virtual VA file subsequent to the issuance of the July 2011 Supplemental Statement of the Case.  This new evidence has not been reviewed by the RO in conjunction with the issue on appeal, and the appellant has not waived RO consideration of the additional evidence.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  38 C.F.R. § 20.1304(c) (2013).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran with all required notice in response to the claim for service connection for pulmonary disability other than bronchitis.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.

3.  When the foregoing development has been completed, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of all pulmonary disorders present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

With respect to each pulmonary disorder present at any time during the pendency of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the disorder is etiologically related to the Veteran's active service.  The examiner should specifically address the slow volume curve showing a flattening of the inspiratory limb that could be consistent with an extrathoracic process such as an upper airway obstruction noted in the June 2009 VA examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner must be accomplished and any such results must be included in the examination report.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why the opinion cannot be provided.

4.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
	
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

